Case: 1:16-cv-00274-RLW Doc. #: 134 Filed: 02/26/21 Page: 1 of 12 PageID #: 2153



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION


SI03, INC.,                                     )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )          No. 1:16-CV-274 RLW
                                                )
MUSCLEGEN RESEARCH, INC.,                       )
                                                )
       Defendant.                               )

                              MEMORANDUM AND ORDER

       This matter is before the Court on several motions: Defendant Musclegen Research,

Inc.’s (“Defendant”) Motion for Leave to File Amended Answer and for a Protective Order (ECF

No. 106); Plaintiff SI03, Inc.’s (“Plaintiff”) Motion to Compel the Depositions of Defendant and

its Employees (ECF No. 108), Plaintiff’s Motion for Leave to File a Second Amended Complaint

(ECF No. 121), Plaintiff’s Motion for a Temporary Restraining Order Directing Defendant to

Immediately Cease Sales and Marketing of Genepro, and for Expedited Discovery (ECF No.

111), and Plaintiff’s Motion for a Temporary Restraining Order Freezing Defendant’s Assets,

and for Expedited Discovery (ECF No. 114). Each motion is opposed and is fully briefed. The

Court will also address Plaintiff’s Third Motion to Compel Discovery Responses (ECF No. 132).

Factual and Procedural Background

       This is an action between competitors who manufacture and sell protein powder to

consumers. Plaintiff’s original complaint, filed in November 2016, asserted claims for false

advertising under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) (Count I), unfair competition

under Missouri common law (Count II), and unjust enrichment under Missouri common law

(Count III). Plaintiff obtained a Default Judgment and Permanent Injunction against Defendant

in December 2017, which enjoined Defendant from claiming (1) that any amount of a nutritional
Case: 1:16-cv-00274-RLW Doc. #: 134 Filed: 02/26/21 Page: 2 of 12 PageID #: 2154



supplement product contained more protein than was actually present in such amount of the

product; and (2) that any product contained protein designated as “medical grade,” unless such

designation was approved by the U.S. Food and Drug Administration. (ECF No. 28 at 7.)

Defendant moved to vacate the Default Judgment and Permanent Injunction on the basis that it

was void because Defendant had not been properly served with summons and complaint. After

careful consideration of the facts and issues with respect to service on Defendant, the Court

vacated the Default Judgment and Permanent Injunction on December 9, 2019. (ECF No. 59.)

       The Court denied Defendant’s Motion to Dismiss with respect to Counts I and II of the

original complaint and dismissed Count III without prejudice. See Mem. and Order of May 13,

2020 (ECF No. 67). Defendant filed an Answer, Affirmative Defenses, and Counterclaim on

May 27, 2020. (ECF No. 70.) Defendant’s Counterclaim asserted claims for false advertising

under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) (Count I), and unfair competition under

Missouri common law (Count II), based on Plaintiff’s marketing of its products as “medical”

proteins. (ECF No. 70 at 10-11.) After the parties submitted a joint proposed scheduling plan,

the Court issued a Case Management Order (“CMO”) (ECF No. 75). The CMO’s deadline for

motion to amend pleadings was August 14, 2020, and for completion of discovery was February

12, 2021. (Id. at 3.) The dispositive motion deadline is March 12, 2021, and the trial date is

August 16, 2021. (Id.)

       Plaintiff was granted leave of Court to file its First Amended Complaint (“Complaint”) in

August 2020 (ECF No. 88).         The Complaint asserts claims against Defendant for false

advertising under the Lanham Act, 15 U.S.C. § 1125(a) (Count I); unfair competition under

Missouri common law (Count II); and declaratory judgment that (i) Plaintiff is not infringing any

rights Defendant may have in the marks NECTAR PROTEIN and/or PROMINA, (ii) Defendant

has no rights in the marks; and (iii) any trademark registration obtained by Defendant in either

                                               2
Case: 1:16-cv-00274-RLW Doc. #: 134 Filed: 02/26/21 Page: 3 of 12 PageID #: 2155



mark is invalid and unenforceable (Count III). The Complaint alleges that Defendant markets its

Genepro protein powder product by falsely claiming it contains 30 grams of protein in a roughly

11.15 gram (1 tablespoon) serving, when Genepro actually has 10 or fewer grams of protein per

11.15 gram (1 tablespoon) serving; and by claiming the protein in Genepro is absorbed by the

human body at a rate that is 300% higher than the rate at which a human body absorbs

“traditional whey.” (ECF No. 88 ¶¶ 9-14.) Plaintiff also alleges that Genepro’s marketing and

packaging statement that it contains “medical grade” protein is incorrect, false, and misleading,

as no industry or FDA standard exists for “medical grade” protein. (Id. ¶¶ 17-20.)

        Defendant filed its Amended Answer, Affirmative Defenses, and Counterclaims

(“Answer”) in September 2020 (ECF No. 92). In the Answer, Defendant admits among other

things, that:

                1 tablespoon of its Genepro product does not contain 10 grams of
                protein and further admits that its Genepro product has three times
                the protein absorption rate as traditional whey protein—meaning
                that consuming one scoop of Genepro is the functional equivalent
                of consuming 30 grams of whey protein. Attached as Exhibit 2 is a
                true and correct copy of the clinical trial NCTO2919657, which
                supports this equivalency statement; [and]
                ....

                the protein in Genepro is absorbed by the human body at a rate that
                is 300% higher than the rate at which the human body absorbs
                traditional whey proteins, such that consuming one serving of
                Musclegen is the functional equivalent of consuming 30 grams of
                traditional whey protein[.]”

(Id. at 2 ¶ 10; 3 ¶ 13.) Defendant’s Counterclaims, asserted in the alternative, are for false

advertising under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) (Count I), and unfair

competition under Missouri common law (Count II), based on Plaintiff’s marketing of its

products as “medical” proteins; as specifically formulated for renal dialysis and bariatric surgery

patients; with misleading statements regarding the protein content and quality of its whey protein

products; and as failing to contain required disclaimers on trade dress. (Id. at 16-18, ¶¶ 21-39.)
                                                 3
Case: 1:16-cv-00274-RLW Doc. #: 134 Filed: 02/26/21 Page: 4 of 12 PageID #: 2156



Discussion

       A.    The Parties’ Motions to Amend their Pleadings

       As a threshold matter, both parties seek leave to amend their pleadings pursuant to Rule

15, which states that a “court should freely give leave when justice so requires.” Rule 15(a)(2),

Fed. R. Civ. P. Where a party seeks leave to amend its complaint after the deadline in the CMO

has passed, as here, the standard of Rule 16(b)(4) applies, not Rule 15(a)(2). “[A] motion for

leave to amend filed outside the district court’s Rule 16(b) scheduling order requires a showing

of good cause.” Williams v. TESCO Servs., Inc., 719 F.3d 968, 977 (8th Cir. 2013); see Fed. R.

Civ. P. 16(b)(4). “The primary measure of good cause is the movant’s diligence.” Harris v.

FedEx Nat’l LTL, Inc., 760 F.3d 780, 786 (8th Cir. 2014) (quotation omitted). Neither party

addresses applicable the good cause standard in its motion.

               1. Defendant’s Motion to Amend its Answer and for Protective Order

       Defendant states that its proposed amended Answer abandons its counterclaims, admits

“most of the allegations” in the Complaint, admits liability under the Lanham Act and Missouri

unfair competition law in Counts I and II, and consents to the entry of the injunction Plaintiff

seeks. (ECF No. 106 at 1.) Defendant contends Plaintiff’s declaratory judgment claim in Count

III is moot because Defendant has withdrawn its trademark registration applications and admitted

in discovery responses that it has no trademark rights in the marks in the categories for which it

applied to register to marks. (ECF No. 106-1 at 6-7.)

       Defendant also moves for a protective order “pausing all discovery while the Court

determines whether to enter final judgment or whether any issues remain to be resolved.” (ECF

No. 106 at 1-2.) Defendant states, “If the Court determines some issues remain, [it] requests that

the Court hold a status conference and then issue an order allowing discovery only on the narrow

remaining issues. [Defendant] consents to an appropriate extension of the discovery period to

                                                4
Case: 1:16-cv-00274-RLW Doc. #: 134 Filed: 02/26/21 Page: 5 of 12 PageID #: 2157



allow any additional discovery to take place.”            (Id. at 2.) 1   Defendant denies making any

knowing misstatements or intentionally misleading or deceiving anyone, and asserts that Plaintiff

is not entitled to actual damages. (ECF No. 106-1 at 1.) Defendant asserts that “[i]n light of the

posture of this case and the concessions [it] seeks to make in its answer, . . . no additional facts

are relevant to Plaintiff’s claims and Plaintiff needs no more discovery.” (Id. at 2.)

        Defendant also states that Dr. Brian Parks, its founder and Chief Operating Officer, pled

guilty in the U.S. District Court for the Western District of Virginia to a felony count of

distributing unapproved new drugs with the intent to defraud and mislead, between June 2017

and September 2019, in violation of 21 U.S.C. §§ 331(d), 333(a)(2), and 355. United States v.

Parks, No. 1:20-CR-00046 (W.D. Va.). Defendant represents that as part of Dr. Parks’ guilty

plea, he must forfeit $1,189,245.36 to the federal government. 2 Defendant also asserts it is

“experiencing severe financial distress,” has reevaluated its position in this litigation as a result

of these “collateral challenges,” and therefore seeks to resolve the case. (Id. at 3-4.)

        The Court finds that Defendant’s desire to resolve the case in light of the recent criminal

conviction of its founder constitutes good cause to amend its Answer under Rule 16(b)(4),


        1
         As discussed below, Defendant has refused to participate in discovery, including the depositions
of its corporate designee and officers, pending the resolution of its motion to amend and for protective
order.
        2
          Defendant filed an article about the charges against Parks as an exhibit to its Motion. The article
states in part, “In pleading guilty, Parks admitted that he intended to mislead and defraud the FDA and
consumers by omitting ingredients on MedFitRX product labels, falsely claimed MedFitRX was licensed
and registered to sell these new drugs, imported raw drug ingredients with the intent to avoid regulatory
scrutiny, and misrepresented MedFitRX products as ‘dietary supplements’ or ‘sports supplements’ to
create the impression they were safe and legal to use.” (ECF No. 106-5 at 2.) The Court takes judicial
notice that Parks was sentenced on February 16, 2021, to imprisonment of twelve months and one day,
and was permitted to defer surrender to the Bureau of Prisons until after July 1, 2021. Parks, 1:20-CR-
0046 (W.D. Va.) (Judgment in a Criminal Case, ECF No. 28 at 2.) The court also imposed a Money
Judgment Order of Forfeiture in the amount of $350,000 against Parks and co-defendant MedFit
Sarmacuticals, Inc., jointly and severally, representing “in aggregate the value of the unapproved new
drugs[.]” (Id. at 8.) The $350,000 was paid on February 15, 2021, by Parks and/or MedFit. Defendant’s
Motion fails to inform the Court that the sum Parks owed would increase to $1,189,245.36 only if the
$350,000 payment was not timely made. Defendant’s representation to the Court was misleading.
                                                      5
Case: 1:16-cv-00274-RLW Doc. #: 134 Filed: 02/26/21 Page: 6 of 12 PageID #: 2158



despite Defendant’s failure to address the standard of Rule 16(b)(4). The Court will grant

Defendant leave to file its Second Amended Answer and Affirmative Defenses.

       The Court will deny Defendant’s motion for protective order to pause discovery, as live

issues remain in the case. These include but are not limited to whether Defendant willfully

misstated facts and/or sought to mislead the public, Defendant’s clinical trial, whether Plaintiff is

entitled to damages and/or potential disgorgement of Defendant’s profits, and whether this is an

“exceptional” case under the Lanham Act. The Court also disagrees with Defendant’s assertion

that Plaintiff’s claims for declaratory judgment are necessarily moot.

               2. Plaintiff’s Motion for Leave to Amend its Complaint

       Plaintiff filed a Motion for Leave to File a Second Amended Complaint (ECF No. 121)

after filings its opposition to Defendant’s Motion for leave to amend its Answer. Plaintiff’s

proposed Second Amended Complaint does not add any claims for relief, but instead “includes

significant details regarding each of Defendant’s Lanham Act and Missouri common law

violations, on an element-by-element basis, as well as SI03’s declaratory judgment claim.” (ECF

No 121 at 1.) Plaintiff asserts that Defendant has made and continues to make “at least 10 false

and misleading statements” about Genepro on its packaging and in advertisements. (ECF No.

122 at 1-2.) Plaintiff contends that Defendant’s Answer to its proposed Second Amended

Complaint will “provide the Court and the parties a clear picture of what Defendant is actually

willing to admit so that discovery can be completed efficiently and quickly.” (ECF No. 121 at

1.)

       As previously stated, Plaintiff fails to address the “good cause” standard of Rule 16(b)(4),

including the issue of its diligence in seeking leave to amend. As to the substance of its Motion,

Plaintiff seeks to add additional factual allegations in support of its Lanham Act and unfair

competition claims, but cites no legal authority for the proposition that is it necessary or

                                                 6
Case: 1:16-cv-00274-RLW Doc. #: 134 Filed: 02/26/21 Page: 7 of 12 PageID #: 2159



appropriate to amend a complaint to additional factual allegations about existing claims.

Plaintiff also does not assert that absent amendment, it cannot present at trial or include in a

dispositive motion facts and evidence to support its Lanham Act and unfair competition claims

other than those alleged in its Complaint. Plaintiff’s proposed amendment to its Complaint to

add numerous factual allegations in support of its claims strikes the Court as unnecessary.

       The Court agrees with Plaintiff that its declaratory judgment claim is not moot and as

discussed more fully below it is entitled to obtain discovery responses from Defendant. That

said, under the Court’s scheduling order, this matter must be moving toward conclusion. The

Court will deny Plaintiff’s Motion for Leave to File a Second Amended Complaint without

prejudice.

       B. Plaintiff’s Motion to Compel the Depositions of Defendant and its Employees

       In this Motion (ECF No. 108), Plaintiff states that it diligently conducted discovery to

meet the CMO’s February 12, 2021 deadline, and asked Defendant on December 30, 2020, to

identify available dates for the depositions of Defendant and other witnesses, including its

officers Brian Parks, Darria Parks, Zac Cain; Defendant’s expert Marc Shapiro, and a Rule

30(b)(6) deposition of Defendant. Plaintiff states that while Defendant initially agreed to work

with it to schedule the depositions, it later refused because of its motion for leave to file an

amended answer and for a protective order against further discovery. Plaintiff seeks an order

requiring Defendant to make its witnesses available on separate days between February 1 and

February 12, 2021.

       The Court will grant this Motion to the extent that Defendant shall cooperate with

Plaintiff and make its witnesses available for deposition on separate days between March 10,

2021, and March 22, 2021. On its own motion, the Court will amend the Case Management

Order to extend the discovery and dispositive motion deadlines, but will not change the trial date.

                                                7
Case: 1:16-cv-00274-RLW Doc. #: 134 Filed: 02/26/21 Page: 8 of 12 PageID #: 2160



       C. Plaintiff’s Motions for Temporary Restraining Orders and for Expedited Discovery

               1. Motions for TRO

       Plaintiff filed a Motion for a Temporary Restraining Order Directing Defendant to

Immediately Cease Sales and Marketing of Genepro, and for Expedited Discovery (ECF No.

111), and a Motion for a Temporary Restraining Order Freezing Defendant’s Assets, and for

Expedited Discovery (ECF No. 114). Plaintiff has not requested a hearing on its TRO motions

and the Court finds none is warranted.

       Four factors are relevant in determining whether to issue a temporary restraining order:

(1) the threat of irreparable harm to the movant; (2) the state of the balance between this harm

and the injury that granting the injunction will inflict on other parties litigant; (3) the probability

that movant will succeed on the merits; and (4) the public interest. Dataphase Sys., Inc. v. C L

Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en banc). The likelihood of success on the merits

is the most important factor. Roudachevski v. All-Am. Care Centers, Inc., 648 F.3d 701, 706

(8th Cir. 2011).

       When assessing a movant’s probability of success on the merits, the standard is whether

that party has a “fair chance of prevailing.” Planned Parenthood Minn., N. Dak., S. Dak. v.

Rounds, 530 F.3d 724, 732 (8th Cir. 2008) (en banc). The fair-chance standard does not require

the movant to “show a greater than fifty per cent likelihood that he will prevail on the merits.”

Id. at 731. But even when a plaintiff has a strong claim on the merits, injunctive relief is

improper absent a showing of a threat of irreparable harm. Dataphase Sys., 640 F.2d at 113.

The moving party bears the burden of proof for injunctive relief. General Motors Corp. v. Harry

Brown’s, LLC, 563 F.3d 312, 318-19 (8th Cir. 2009).

       Here, Plaintiff does not establish that it has a fair chance of prevailing on the merits of

either motion. The evidentiary support it offers for the TRO motions is fairly slim at this point

                                                  8
Case: 1:16-cv-00274-RLW Doc. #: 134 Filed: 02/26/21 Page: 9 of 12 PageID #: 2161



and based in part on speculation, and the Court finds the motions are premature. Plaintiff points

to Defendant’s refusal to participate in discovery, but this cannot serve as a substitute for

evidence to show Plaintiff’s likelihood of success.

        Further, as legal authority in support of its Motion for TRO to freeze Defendant’s assets,

Plaintiff cites Lanham Act trademark infringement and counterfeiting cases, which do not

establish that similar relief is available or appropriate in a Lanham Act false advertising case

such as this one. 3 Similarly, Plaintiff has not cited any legal authority to establish the Court’s

authority to order that Defendant to cease sales and recall its products in a Lanham Act false

advertising case. Instead, Plaintiff argues it can show that Defendant’s mislabeling of Genepro

violates the Federal Food, Drug & Cosmetic Act, 21 U.S.C. §§ 301, et seq., “and by extension

. . . the Lanham Act.” (ECF No. 112 at 5.) The FDCA is not at issue here.

        The Court also finds Plaintiff has not shown it will suffer irreparable harm absent the

TROs. Plaintiff attempts to rely on a presumption of irreparable harm for its TRO to cease

Defendant’s sales. 4     However, in a false advertising case “where a defendant is guilty of

misrepresenting its own product without targeting any other specific product, it is erroneous to

apply a rebuttable presumption of harm in favor of a competitor.” Porous Media Corp. v. Pall

Corp., 110 F.3d 1329, 1334 (8th Cir. 1997). Even when such a presumption “applies in a

Lanham Act dispute between competitors, the plaintiff ‘must show that it will suffer irreparable

harm absent the injunction.’” Buetow v. A.L.S. Enters., Inc., 650 F.3d 1178, 1183 (8th Cir.


        3
         Plaintiff primarily cites 3M Company v. Individuals, P’ships, and Unincorporated Assn’s, 2020
WL 6817650, at *3 (D. Minn. Nov. 20, 2020), in which the plaintiff asserted trademark infringement and
counterfeiting in violation of the Lanham Act against defendants allegedly selling counterfeit EM N955
respirator masks, and other trademark infringement and counterfeiting cases cited in 3M Company. (ECF
No. 115 at 3-4.)
        4
          Plaintiff cites Warner Brothers Entertainment, Inc. v. X One X Productions, 840 F.3d 971, 982
(8th Cir. 2016) (stating in a trademark infringement case that “a finding that likelihood of confusion exists
results in a presumption that a threat of irreparable harm exists.”) (emphasis added). (ECF No. 112 at 11.)
                                                       9
Case: 1:16-cv-00274-RLW Doc. #: 134 Filed: 02/26/21 Page: 10 of 12 PageID #: 2162



 2011). Plaintiff does not make such a showing here. And Plaintiff does little more than assert it

 is being irreparably harmed in its TRO to freeze Defendant’s assets. (ECF No. 115 at 7.) The

 Court will deny Plaintiff’s Motions for Temporary Restraining Order.

                2. Motions for Expedited Discovery

        Plaintiff’s TRO Motions also ask for expedited discovery, specifically that Defendant be

 ordered to respond to all pending discovery requests within seven days, to all further written

 discovery within seven days of service, and to make its witnesses available before the now-

 passed discovery deadline of February 12, 2021. The Court will grant these Motions to the

 extent that Defendant is ordered to respond to all pending discovery requests by March 8, 2021.

        D. Plaintiff’s Third Motion to Compel Discovery Responses

        Plaintiff filed a Third Motion to Compel Discovery Responses (ECF No. 132) on

 February 18, 2021, to compel Defendant’s responses to Plaintiff’s Seventh Set of Requests for

 Production, Third Set of Interrogatories, and Third Set of Requests for Admission. Plaintiff

 states that Defendant’s responses to each discovery request were due on the discovery deadline

 of February 12, 2021, and that it filed the motion “to avoid any claim that [it] did not abide by”

 the CMO’s deadline for motions to compel. (Id. at 2.) Defendant’s response to the Third Motion

 to Compel is not yet due. This Motion will be denied as moot, without prejudice, based on the

 Court’s order that Defendant respond to all pending discovery requests by March 8, 2021.

        Accordingly,

        IT IS HEREBY ORDERED that Defendant Musclegen Research, Inc.’s Motion for

 Leave to File Amended Answer and for a Protective Order (ECF No. 106) is GRANTED in

 part and DENIED in part; the Motion is GRANTED as to the Motion for Leave to File

 Amended Answer and DENIED as to the Motion for Protective Order.



                                                10
Case: 1:16-cv-00274-RLW Doc. #: 134 Filed: 02/26/21 Page: 11 of 12 PageID #: 2163



          IT IS FURTHER ORDERED that the Clerk of the Court shall detach and docket

 Defendant’s Second Amended Answer and Affirmative Defenses, which was submitted as an

 attachment 106-3 to the Motion for Leave, and terminate the counterclaim parties on the docket

 sheet.

          IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File a Second

 Amended Complaint (ECF No. 121) is DENIED without prejudice.

          IT IS FURTHER ORDERED that Plaintiff’s Motion to Compel the Depositions of

 Defendant and its Employees (ECF No. 108) is GRANTED, and Defendant shall cooperate with

 Plaintiff and make its witnesses available for deposition on separate days between March 10,

 2021, and March 22, 2021.

          IT IS FURTHER ORDERED that on the Court’s own motion, the Case Management

 Order (ECF No. 75) is AMENDED as follows: The parties shall complete all discovery by

 April 2, 2021, and file all dispositive motions by May 3, 2021, with oppositions due 30 days

 after the motion is filed, and replies due 14 days after the opposition is filed. The CMO

 otherwise remains in full force and effect, including the August 16, 2021 trial date.

          IT IS FURTHER ORDERED that Plaintiff’s Motion for a Temporary Restraining

 Order Directing Defendant to Immediately Cease Sales and Marketing of Genepro (ECF No.

 111), and Plaintiff’s Motion for a Temporary Restraining Order Freezing Defendant’s Assets

 (ECF No. 114), are DENIED.

          IT IS FURTHER ORDERED that Plaintiff’s Motions for Expedited Discovery (ECF

 Nos. 111, 114) are GRANTED to the extent that Defendant shall respond to all outstanding

 discovery requests by March 8, 2021.




                                                 11
Case: 1:16-cv-00274-RLW Doc. #: 134 Filed: 02/26/21 Page: 12 of 12 PageID #: 2164



        IT IS FINALLY ORDERED that Plaintiff’s Third Motion to Compel Discovery

 Responses (ECF No. 132) is DENIED as moot, without prejudice.




                                             __________________________________
                                             RONNIE L. WHITE
                                             UNITED STATES DISTRICT JUDGE


 Dated this 26th day of February, 2021.




                                            12
